TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-08-00794-CR


James Crockett, Appellant

v.

City of Austin, Appellee



FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NOS. C-1-CR-07-100036, C-1-CR-07-100037, & C-1-CR-07-100038
HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Crockett appeals a final judgment that was signed by the county court at law on
September 18, 2008.  Notice of appeal was due 30 days from the date of the decree.  See Tex. R.
App. P. 26.1.  Notice of appeal in this case was due by October 20, 2008, and not filed until
December 19, 2008.  Because the notice of appeal was not timely filed, this Court does not have
jurisdiction over the appeal.  		
		Crockett filed a motion for extension of time to file his notice of appeal.  A motion
for extension of time to file a notice of appeal must be filed within 15 days of the deadline for filing
the notice of appeal.  Tex. R. App. P. 26.3.  Crockett's motion was filed on December 19, 2008,
more than 15 days after the October 20, 2008, deadline.  Crockett argues that because he timely filed
a motion for new trial in the county court at law, the deadline for filing his notice of appeal was
extended to December 17, 2008.  See Tex. R. App. P. 26.2 (notice of appeal must be filed within 90
days after sentence is imposed if defendant timely files motion for new trial). (1) 
		Crockett appeals from the county court's review of a criminal conviction in a
municipal court of record.  In such cases, the county court acts as an intermediate appellate court and
does not conduct a trial de novo.  See Tex. Gov't Code Ann. § 30.00014(b); see also id.
§ 30.00002(1)(B) (in statute governing municipal courts of record, "[a]ppellate court" is defined as
"the county court at law if there is no county criminal court, county criminal court of appeals, or
municipal court of appeals").  The statute requires that a motion for new trial be filed in municipal
court within 10 days of the municipal court's judgment, see id. § 30.00014(c), but does not provide
for the filing of a subsequent motion for new trial in the county court after the county court's
appellate review.  See State v. Morse, 903 S.W.2d 100, 102 n.2 (Tex. App.--El Paso 1995, no pet.)
(in appeals from convictions in municipal courts of record, county court acts "in its capacity as a
court of appellate review of municipal proceedings").  As a result, we hold that Crockett's motion
for new trial in the county court was not properly filed and did not serve to extend the deadline for
filing his notice of appeal.  Crockett's motion for extension of time was filed more than 15 days after
the October 20, 2008, deadline to file his notice of appeal.  We overrule Crockett's motion and
dismiss this appeal for want of jurisdiction.

__________________________________________						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   February 24, 2009
1.   While Crockett claims that the deadline for filing his notice of appeal was
December 18, 2008, a 90-day deadline running from September 18, 2008, would actually fall on
December 17, 2008.